           Case 1:19-cr-02032-SMJ                       ECF No. 204-2        filed 09/21/20   PageID.1582 Page 1 of 6




                Lineup: 5032                                                                    6/9/2019   11:49:33   AM




                                                                            1

             Copyright   ©   2019 Motorola Solutions,    Inc. ALL RIGHTS RESERVED




           30                                                      EXHIBIT B
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                                                      000000818
           Case 1:19-cr-02032-SMJ                     ECF No. 204-2           filed 09/21/20   PageID.1583 Page 2 of 6




                Lineup: 5032                                                                     6/9/2019   11:49:33   AM




                                                                             2

             Copyright   ©     2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




           31                                                       EXHIBIT B
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                                                       000000819
           Case 1:19-cr-02032-SMJ                         ECF No. 204-2        filed 09/21/20   PageID.1584 Page 3 of 6




                Lineup: 5032                                                                      6/9/2019   11:49:33   AM




                                                                              3

             Copyright   ©     2019 Motorola Solutions,    Inc. ALL RIGHTS RESERVED




           32                                                        EXHIBIT B
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                                                        000000820
           Case 1:19-cr-02032-SMJ                       ECF No. 204-2        filed 09/21/20   PageID.1585 Page 4 of 6




                Lineup: 5032                                                                    6/9/2019   11:49:33   AM




                                                                            4

             Copyright   ©   2019 Motorola Solutions,    Inc. ALL RIGHTS RESERVED




           33                                                      EXHIBIT B
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                                                      000000821
           Case 1:19-cr-02032-SMJ                       ECF No. 204-2        filed 09/21/20   PageID.1586 Page 5 of 6




                Lineup: 5032                                                                    6/9/2019   11:49:33   AM




                                                                            5

             Copyright   ©   2019 Motorola Solutions,    Inc. ALL RIGHTS RESERVED




           34                                                      EXHIBIT B
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                                                      000000822
           Case 1:19-cr-02032-SMJ                       ECF No. 204-2        filed 09/21/20   PageID.1587 Page 6 of 6




                Lineup: 5032                                                                    6/9/2019   11:49:33   AM




                                                                            6

             Copyright   ©   2019 Motorola Solutions,    Inc. ALL RIGHTS RESERVED




           35                                                      EXHIBIT B
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                                                      000000823
